 In the Matter of BELMONT RADIO CORPORATION,EMPLOYERandLOCAL1031,INTERNATIONAL BRoTIntimOOD OF ELECTRICAL WoRKERs, AFL,PETITIONERIn the Matter of BELMONT RADIO CORPORATION,EMPLOYERandDIEAND TOOL MAKERS LODGE No. 113, INTERNATIONAL ASSOCIATION OFMACHINISTS,PETITIONERCases Nos. 13-RC-418 and 13-RC-463, respectively.Decided January6,1949DECISIONORDERANDDIRECTION OF ELECTIONUpon separate petitions 1 duly filed,a hearingwas held before ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed 2 After hearing, the petitioningunion inCase No. 13-RC-463 requested the Board for leave to withdraw itspetition.Since none of the other unions here involved has an interestin that proceeding, we shall grant the request and dismiss the petitionin Case No. 13-RC-463.Pursuant to theprovisions of Section3 (b) of the National LaborRelations Act, theBoard has delegated its powers in connection withthis case to a three-man panel consistingof the undersigned BoardMembers.*Upon the entirerecord in this case,the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe National Labor Relations Act.These cases were consolidated by order of the Board on November 16, 1948.s Local 1149 United Electrical Workers CIO,herein called the UE, contends that thehearing officer erred in refusing to allow the UE to intervene in this proceeding.The UEhas not complied with the requirements of Section 9 (f), (g), and(h) of the Act,nor hasitalleged or shown a current contractual interest in this matter.In view of thesecircumstances,we find the contention to be without merit.Matter of Remington Rand, Inc.,77 N. L.R. B. 200.*Houston, Reynolds,and Murdock.81 N. L.R. B., No. 7.23 24DECISIONS OF NATIONALLABOR RELATIONS BOARD2.The following labor organizations claim to represent employeesof the Employer : Local 1031, International Brotherhood of ElectricalWorkers, AFL, herein called the IBEW, and Belmont IndependentWorkers Association, herein called the Independent.3.A question of representation exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All production and maintenance em-ployees, excluding all carpenters, electricians, plumbers, engineers,draftsmen, laboratory employees, testing equipment employees, pro-fessional employees,powerhouse employees,truck drivers,office andclerical employees, guards, and supervisors .3ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives filed by Die and Tool Makers Lodge No. 113,International Association of Machinists, be severed from this proceed-ing and that it be, and herebyis, dismissed.° In its brief before the Board, the Independent contended that the hearing officer did notconform to the Board's requirements in the conduct of representation proceedings in thathe conducted the hearing in an adversary manner rather than as an investigation, withthe result that the record does not disclose the evidence required for a proper dispositionof the issues raised with respect to the appropriate unit.We have examined the recordin this case closely and find nothing adversarial in the character of the hearingThehearing officer did not, either through his rulings or general conduct, deny any party anopportunity to introduce evidence pertinent to all the issues herein.Furthermore. allthe facts necessary for a determination by the Board of all the issues raised herein appearin the record.With respect to the question of the appropriate unit, the evidence dis-closes that there was no dispute between the parties on this issue.Early in the hearing,all parties agreed that the unit should be substantially similar to that which we haveherein found to be appropriate.We note, however, that when the hearing was about toclose, the Independent requested permission to adduce evidence with respect to the dutiesof various classifications of employees whom it had earlier agreed should be excludedfrom the unit.The hearing officer granted the request and the Independent thereuponinterrogated several witnesses.When it completed its examination, the Independentstated that its unit allegation was the same as that previously agreed upon by all theparties except that it would include all assistants and helpers in the testing equipment,laboratory, and engineering departments.None of the parties opposed this request al-though evidence had been elicited to the effect that the Employer does not carry therequested classifications on its pay roll. In view of the foregoing and the entire recordin the case, we find that the contention of the Independent is lacking in merit.Since the Employer neither employs nor expects to employ assistants and helpers inthe testing equipment, laboratory, and engineering department, we have not includedthese classifications in our unit determination.Nor have we included temporary main-tenance employees although all the parties are agreed to their inclusion, since theseemployees are hired on a temporary basis for a particular assignment, at the conclusionof which theiremployment is terminated. BELMONT RADIO CORPORATION25DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National Labor Re-lations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented, for purposes of col-lective bargaining, by Local 1031, International Brotherhood of Elec-tricalWorkers, AFL, or by Belmont Independent Workers Associa-tion, or by neither.